¶l6 (dissenting) — The majority concludes the State presented sufficient evidence of a nexus between the O’Neals, the firearms in their home, and the crimes they committed for a rational trier of fact to find they were armed. I disagree. The State presented no evidence whatsoever of any such nexus. Accordingly, the O’Neals’s firearms enhancements are invalid.
Sanders, J.

The State Failed To Present Evidence of a Nexus Between the Firearms and the Crimes

117 The State obtained a warrant to search the home of Harry, Jesse, and Greg O’Neal, where it discovered evidence of drug manufacturing and a score of firearms stored in various locations. All three were charged and convicted of manufacturing methamphetamine with a firearms enhancement. Greg O’Neal was also charged and convicted, inter alia, of manufacturing marijuana with a firearms enhancement.
¶18 Under Washington law, defendants convicted of certain felonies while “armed with a firearm” receive a firearm enhancement to their standard range sentence. ROW 9.94A-.533(3). A defendant in “constructive possession” of a firearm *508is “armed” for the purpose of a firearm enhancement only if there is “a nexus between the defendant, the crime, and the weapon.” State v. Gurske, 155 Wn.2d 134, 138, 118 P.3d 333 (2005). A nexus between a defendant and a firearm exists only if the firearm is “ ‘easily accessible and readily available for use.’ ” State v. Schelin, 147 Wn.2d 562, 567, 55 P.3d 632 (2002) (quoting State v. Valdobinos, 122 Wn.2d 270, 282, 858 P.2d 199 (1993)). And a nexus between a firearm and a crime exists only if the firearm is related to the crime. See Gurske, 155 Wn.2d at 142 (“The mere presence of a weapon at the crime scene may be insufficient.”). Specifically, when a defendant is charged with manufacturing drugs while armed with a deadly weapon, a nexus between the weapon and the crime exists only if the defendant “used a deadly weapon to protect his drugs.” Schelin, 147 Wn.2d at 569 (citing State v. Mills, 80 Wn. App. 231, 236, 907 P.2d 316 (1995)).
¶[19 Here, the State presented evidence firearms were easily accessible and readily available to the O’Neals. But it presented no evidence the firearms were related to the underlying crime of drug manufacturing. “ ‘Simply constructively possessing a weapon on the premises sometime during the entire period of illegal activity is not enough to establish a nexus between the crime and the weapon.’ ” Schelin, 147 Wn.2d at 570 (quoting State v. Johnson, 94 Wn. App. 882, 895, 974 P.2d 855 (1999)). Otherwise, “courts run the risk of punishing a defendant under the deadly weapon enhancement for having a weapon unrelated to the crime.” State v. Willis, 153 Wn.2d 366, 372, 103 P.3d 1213 (2005) (citing Johnson, 94 Wn. App. at 895). “If an assault with a beer bottle occurs in a kitchen, a defendant is not necessarily ‘armed’ with a deadly weapon because knives are kept in the kitchen.” Schelin, 147 Wn.2d at 570. And a defendant who manufactures drugs in a building is not necessarily “armed” with a deadly weapon merely because there are firearms in the building. The State failed to present any evidence of a nexus between the O’Neals’ *509firearms and their predicate crimes. Accordingly, their firearms enhancements should be reversed.
¶20 Therefore I dissent.
J.M. Johnson, J., concurs with Sanders, J.
Reconsideration denied March 30, 2007.